Guy, J.
This action is brought to recover on a promissory note on which respondent Kuntz is sought to be charged as indorser. The action was tried only as against defendant Kuntz, and judgment was rendered in favor of defendant Kuntz only; but the clerk’s minutes read, ‘^verdict by' direction for the defendants.”
The appeal papers are defective in that they contain neither the judgment roll nor the papers alleged to have been omitted. Plaintiff’s time to appeal from the judgment and order denying motion for a-new trial has expired. We, therefore, cannot -reverse the order denying the motion to add papers to the judgment roll.
Theré is nothing in the judgment or order which prejudicially affects the plaintiff-appellant’s rights. To. resettle them- nunc pro tunc, as requested, might in effect extend plaintiff’s time to appeal, which the court had no power to do. Guarantee Trust & Safe D. Co. v. Philadelphia R. & N. E. R. Co., 160 N. Y. 1, 7; *398Code Civ. Pro., § 784. But the clerk’s minutes do erroneously purport to show a verdict for all the defendants, instead of a verdict for Kuntz alone. This might bar an action against or be an adjudication in favor of the other defendants; it should, therefore, be corrected (Clark v. Scovill, 198 N. Y. 279, 285, 286), and to prevent any possibility of the clerk’s minutes being an adjudication of a broader determination than was involved, the order should be modified by directing that the clerk’s minutes be amended so as to read: “ Verdict for the defendant Kuntz ” in the place and stead of “verdict by direction for the defendants,” and, as so modified, affirmed, without costs.
Q-ebabd and Page, JJ., concur.
Order modified, and, as so modified, affirmed.